Citation Nr: 9922082	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-39 755	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder during the period from December 
19, 1989, to June 11, 1997.

2. Entitlement to a current rating in excess of 50 percent 
for post-traumatic stress disorder. 

3. Entitlement to an increased rating for residuals of a 
shell fragment wound of the right arm, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and August 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  During the period December 19, 1989, to June 11, 1997, 
the veteran's service-connected post-traumatic stress 
disorder was manifested by anxiety, depressed mood, intrusive 
thoughts, heightened startle response, concentration 
difficulties, and difficulty adapting to stressful 
situations, particularly work-like settings, productive of no 
more than considerable social and industrial impairment.

2.  The service-connected post-traumatic stress disorder with 
depressive disorder is currently manifested by hostility, a 
suspicious attitude, depression, paranoia, social detachment, 
recurrent intrusive thoughts, flashbacks, and poor anger 
control, productive of no more than considerable social and 
industrial impairment.

3.  The veteran's service-connected residuals of a shell 
fragment wound of the right arm are currently manifested by 
slight weakness on active flexion against resistance, no 
signs of pain with movement against resistance, muscle 
strength of 4/5, and a well-healed, non-tender, and depressed 
right arm scar, productive of no more than moderate 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for post-
traumatic stress disorder for the period December 19, 1989, 
to June 11, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.129, 4.130, Diagnostic Code 9411 (1998).

2.  The criteria for a current rating in excess of 50 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
Diagnostic Code 9411 (1998).  

3.  The criteria for a disability evaluation in excess of 
10 percent for residuals of a shell fragment wound of the 
right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.73 Diagnostic Code 5305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1998).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that when there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

I.  Post-traumatic stress disorder (PTSD)

The veteran contends that his is not employable due to the 
psychiatric symptoms attributable to his post-traumatic 
stress disorder.  He maintains that his post-traumatic stress 
disorder symptoms have caused him to be unable to interact 
with other people at work, leading to an inability to achieve 
sustained employment.

The claims concerning the compensation level assigned 
service-connected post-traumatic stress disorder have been 
placed in appellate status by a notice of disagreement taking 
exception to the initial rating award assigned the veteran's 
service-connected PTSD.  Accordingly, the veteran's claims 
with respect to post-traumatic stress disorder must be deemed 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
and VA has a duty to assist the veteran in the development of 
the facts pertinent to his claims.  See Fenderson v. West, 12 
Vet. App. 119, 127 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased rating claims).  
When a veteran submits a well-grounded claim, VA must attempt 
to obtain all such medical evidence as is necessary to 
evaluate the severity of the veteran's disabilities from the 
effective date of service connection to the present.  
Fenderson, at 127, citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  With respect to the claims resolved in 
this decision, this obligation was satisfied, to the extent 
possible, by the examination reports described below, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

Pertinent facts

A May 1990 VA compensation and pension examination report 
contains findings of orientation in all spheres of 
measurement, intact memory, depressed mood, intrusive 
thoughts, heightened startle response, occasional difficulty 
concentrating, no suicidal ideation, no evidence of insomnia, 
and no hallucinations or delusions.  The examiner diagnosed 
probable chronic post-traumatic stress disorder, as well as 
alcohol and polysubstance abuse, both productive of moderate 
to severe impairment.

A VA fee-basis examination conducted in May 1992 showed tests 
results consistent with a moderate degree of depression 
characterized by pessimism, worry, and strong feelings of 
inadequacy.  Results indicated that the veteran was highly 
suspicious and quickly infuriated in interpersonal 
interactions.  The examiner concluded that the veteran was 
suffering from mild to moderate symptoms of post-traumatic 
stress disorder and a moderate degree of depression and 
impending psychological decompensation.  

Another psychiatric evaluation was performed in June 1992 by 
VA.  According to the report from that examination, the 
examiner concluded that the veteran manifested post-traumatic 
stress disorder with a history of drug abuse.  The examiner 
opined that the veteran was severely impaired and required 
entrance into a treatment program.  

July 1992 VA psychiatric evaluation yielded complaints of 
depression, anxiety, low energy, and social isolation.  The 
veteran denied having recent nightmares.  The examiner 
diagnosed psychoactive substance use disorder, dysthymic 
disorder, and an extreme level of occupational stress.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50 to 41, including within the past year.

VA Medical Center records show that the veteran was 
hospitalized in March 1993 in order to participate in 
inpatient chemical dependency and post-traumatic stress 
disorder treatment programs.  The veteran was thereafter 
transferred to VA domiciliary for further treatment; he 
received an irregular release from that facility.

The report from a June 1994 VA psychiatric examination shows 
complaints of depression and mood swings since Vietnam.  The 
veteran also complained of insomnia, problems concentrating, 
social isolation, feelings of hopelessness, anger, and 
sadness.  Objective findings included a sad affect, anxiety, 
depression, and irritable moods.  Thought content was 
positive for recurrent nightmares, recurrent preoccupation 
with combat, and increased startle response.  He was noted to 
possess poor concentration.  The examiner diagnosed severe 
chronic post-traumatic stress disorder.

The veteran's vocational rehabilitation folder contains an 
eligibility report dated in April 1996 stating that the 
veteran had been restricted by his service-connected and non-
service-connected disabilities.  However, the counselor noted 
that the veteran appeared to be growing out of old bad habits 
and was attending college and performing far above average.  
Further, the counselor noted that after an 11 month 
detoxification program the veteran displayed more willingness 
and ability to become involved in social situations.  The 
counselor reported that the veteran did have a serious 
employment handicap in his service-connected post-traumatic 
stress disorder, non-service-connected disabilities, drug 
abuse, and social delinquency, however, the achievement of 
the vocational goal of working in the food service industry 
was deemed reasonably feasible.  

A further VA fee-basis psychiatric examination was conducted 
in December 1996.  The report from that examination states 
that the veteran was oriented to all three spheres, 
manifested a depressed mood, and exhibited normal judgment, 
perception, and cognition.  The examiner diagnosed post-
traumatic stress disorder and major depression; GAF scores of 
75-80 were assigned.  

A June 1997 fee-basis examination resulted in a diagnosis of 
post-traumatic stress disorder and history of drug abuse.  
The examiner opined that the veteran manifested significant 
psychiatric disability due to post-traumatic stress disorder; 
a GAF score of 50 was assigned.  This score equates to 
serious impairment in social, occupational, and school 
functioning.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  

The most recent VA compensation and pension examination for 
post-traumatic stress disorder was achieved in April 1998.  
According to the resulting report, the veteran stated that he 
last held a job one month prior to the examination, but that 
he had been at that job for only one month; he reportedly was 
fired for failing to report to work on time.  Upon objective 
examination, the veteran showed hostility and a suspicious 
attitude; he appeared tidy; his speech was clear and 
coherent; he denied suicidal ideation and hallucinations; the 
veteran stated that he suffered from paranoia; the veteran 
voiced a feeling of isolation and recurrent intrusive 
thoughts of Vietnam.  He reported increased startle response, 
insomnia, and outbursts of anger.  He was oriented to time, 
person, place, and situation.  The examiner offered Axis I 
diagnoses of post-traumatic stress disorder of the delayed 
type, dysthymic disorders, and polysubstance abuse disorder.  
The examiner noted that the veteran lived alone with no 
familial or social support.  It was the opinion of the 
examiner that a GAF score of 31 was appropriate for the 
veteran's current symptoms and for over the previous year.  

A. Entitlement to an evaluation in excess of 30 percent for 
the period
December 19, 1989, to June 11, 1997

As noted above, in a June 1994 rating decision, service 
connection was established for PTSD, and a 30 percent 
disability rating was assigned effective from December 19, 
1989.  In a rating decision dated in August 1997, the RO 
increased the veteran's post-traumatic stress disorder 
evaluation to 50 percent effective from June 12, 1997.  
Therefore, the initial question to be addressed in this 
appeal is whether entitlement to an evaluation in excess of 
30 percent was clinically established during the period from 
December 19, 1989, through June 11, 1997.  38 C.F.R. 
§ 3.400(r) (1998).

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  After that date, all diagnoses of mental 
disorders for VA purposes have been required to conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  61 Fed. Reg. 52,700 (1996) 
(now codified at 38 C.F.R. § 4.125).  The new criteria for 
evaluating service-connected psychiatric disabilities is 
codified at 38 C.F.R. § 4.130.  61 Fed. Reg. 52, 700-1 
(1996).  The veteran has been provided the regulatory 
criteria in effect both prior to, and from, November 6, 1996.  
The veteran is entitled to have his case adjudicated under 
whichever psychiatric disability criteria would be more 
favorable to him in light of regulatory change while his case 
is on appeal to the Board.  Cohen v.  Brown, 10 
Vet. App. 128, 138-139 (1997); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In a precedent opinion dated in March 1997, the VA General 
Counsel held that whether the revised criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VAOPGCPREC 11-97.  Thus, the Board must 
compare the old and new regulatory criteria in the context of 
the facts of the veteran's case.  The Board notes, however, 
that in the context of an EAJA claim, the Court of Appeals 
for Veterans Claims (Court) recently held that under the 
effective date rule found at 38 U.S.C. A. § 5110(g), the 
Board could not apply the revised mental disorder rating 
criteria to a claim for any date prior to November 7, 1996.  
Rhodan v. West, 12 Vet. App. 55 (1998).  Therefore, 
impairment resulting from the veteran's service-connected 
psychiatric disability prior to November 7, 1996, must be 
evaluated using the older criteria, while impairment 
subsequent to November 6, 1996, must be evaluated under the 
criteria more beneficial to the veteran, given his particular 
disability picture.  

The veteran's service-connected post-traumatic stress 
disorder is rated under diagnostic code 9411 of the Rating 
Schedule.  Under the provisions of this diagnostic code in 
effect prior to November 7, 1996, the rating for the 
veteran's psychiatric disability hinges on his overall social 
and industrial impairment.  A 30 percent rating is warranted 
if psychoneurotic symptoms are productive of definite social 
and industrial impairment; a 50 percent rating is warranted 
if psychoneurotic symptoms are productive of considerable 
social and industrial impairment; a 70 percent rating is 
warranted if psychoneurotic symptoms are productive of severe 
social and industrial impairment  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the provisions of Diagnostic Code 9411 now in effect, a 
30 percent evaluation is warranted for post-traumatic stress 
disorder when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks on no 
more than a weekly basis, chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is required when the post-
traumatic stress disorder causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is in order for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due  to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function  independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The RO has assigned an effective date of June 12, 1997, for 
the veteran's current 50 percent evaluation, and a 30 percent 
evaluation effective from December 19, 1989, to June 11, 
1997.  For the reasons outlined below, the Board is of the 
opinion that the clinical evidence shows disability equating 
to at least 50 percent disability during the period dating 
from December 19, 1989, to June 11, 1997.  As mentioned 
above, as early as May 1990, VA examiners were of the opinion 
that the veteran exhibited moderate to severe disability, 
attributable to both post-traumatic stress disorder and 
polysubstance abuse.  Although May 1992 examination found the 
veteran to be only mildly to moderately impaired, later 
examinations that same year included assessments of severe 
impairment, extreme levels of occupational stress, and GAF 
scores of 41 to 50.  

A GAF score within the range 41-50 equates to serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job) Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. 
§ 4.125 (1998).

Accordingly, pursuant to the old psychiatric rating criteria, 
the Board is of the opinion that the veteran was considerably 
impaired with respect to industrial capacity during the 
period in question.

However, the Board is also of the opinion that the evidence 
does not demonstrate the presence of the symptomatology 
necessary for a 70 percent evaluation during the period 
December 19, 1989, to June 11, 1997.  The veteran did not 
exhibit suicidal ideation, obsessional rituals that interfere 
with his routine activities, or intermittently illogical, 
obscure or irrelevant speech.  There was no showing of near-
continuous panic or depression affecting the veteran's 
ability to function independently, appropriately and 
effectively.  There was no showing of impaired impulse 
control such as unprovoked irritability with periods of 
violence.  There was no spatial disorientation or an 
indication of neglect of personal appearance and hygiene.  
Further, the above-cited VA vocational rehabilitation records 
show that during 1996 and 1997 he was actively engaged in 
academic studies and pursuing job opportunities.  Further, VA 
professionals considered vocational rehabilitation reasonably 
feasible as of April 1996.   Moreover, the VA vocational 
rehabilitation counselor stated that the veteran had recently 
demonstrated improved social interactivity attributable to 
completion of a detoxification program.  This is further 
evidence that the veteran was not so disabled by post-
traumatic stress disorder alone as to be severely social and 
industrial impaired.  

B.  Current Evaluation

After a careful review of the record the Board finds that the 
current severity of the veteran's service-connected post-
traumatic stress disorder is no more severe than currently 
rated.  The Board is of the opinion that the veteran's 
current symptoms, under the criteria in effect both prior to 
and from, November 7, 1996, more nearly approximate a 50 
percent evaluation.  In addition to the above-cited June 1997 
examination resulting in findings of significant psychiatric 
disability, the most recent psychiatric examination resulted 
in assignment of a GAF score of 31.  Such a score is 
indicative of major impairment in areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (1998).  
Despite this low GAF score, review of the veteran's 
vocational rehabilitation folder indicates that he has 
achieved further vocational education, and as of the last 
report of record dated in January 1998, he was employed as a 
cook at a hotel.  Although he apparently was unable to 
maintain his employment at a Zanesville, Ohio Bed and 
Breakfast that he had started in September 1997, the record 
does not show that he has been unable to maintain his most 
recent employment position.  Thus, it has not been shown, in 
the record, that the veteran is incapable of employment.  To 
the contrary, the veteran was making progress in achieving 
gainful employment.  It has been demonstrated that he is able 
to function appropriately and effectively, independently, and 
that he does not manifest illogical speech, obsessional 
rituals or spatial disorientation.  As such, he does not 
exhibit the severe psychiatric symptoms contemplated in the 
70 percent rating criteria of the old or new rating schedule.

For all these reasons, the Board is of the opinion that an 
evaluation in excess of the currently assigned 50 percent 
rating is not warranted.

II.  Right arm shell fragment wound residuals

The veteran's service medical records reveal he received a 
shrapnel wound to the right arm and left side in May 1968.  
He was treated in the field and evacuated to a medical 
facility in the Republic of Vietnam for further treatment.  
He was then examined in July and December 1968 and found 
physically fit for transfer.  No description of bone, muscle, 
nerve or artery involvement was provided.  A note entered in 
July 1968 states that the veteran was able to play football 
and that he had injured his clavicle 5 days earlier during 
this activity.  The veteran was seen in January 1969 for 
complaints of pain of the right arm when it was clinically 
noted as  the location of his shell fragment wound of the 
biceps.  He complained of pain occurring one to two times per 
week.  Full range of motion and strength of the right arm was 
observed, as well as a one-inch hypertrophic well-healed 
scar; the examiner opined that the scar was superficial.  The 
examiner diagnosed a well-healed scar and tinea cruris.  In 
the veteran's April 1970 separation examination report, an 
examiner noted the veteran's May 1968 missile wound to the 
right arm and left side; the wounds were said to have healed 
well and not considered to be disabling.  

The veteran underwent initial VA examination after his 
separation from service, in August 1970.  Physical 
examination showed a three inch scar over the right upper 
anterior arm that was well healed, and not depressed, 
adherent, or tender.  The veteran did exhibit some mild 
weakness with respect to right hand grip.  The examiner 
diagnosed a scar, residual of a shell fragment wound to the 
right arm.  

In April 1977, the veteran was admitted to a VA medical 
facility for treatment of a shotgun wound of the right arm 
and chest incurred that same day.  Admission evaluation 
revealed several shotgun wounds of the right arm, chiefly on 
the narrow  aspect of the elbow.  Some swelling and moderate 
limitation of motion of the elbow were noted; severe pain in 
the area of the elbow was noted.  Neurological examination 
revealed loss of ability to extend the right wrist and 
questionable sensory loss over the dorsal aspect of the first 
and second fingers.  The veteran's wounds were cleansed and 
antibiotics were administered.  Electromyograms revealed 
possible injury to the right radial nerve at a level 5 
centimeters proximal to the elbow.

VA compensation and pension examination performed in May 1990 
showed a one-inch transverse scar of the right upper arm, 
described as somewhat widened and located in the lower 
portion of the arm, anteriorly.  The scar was described as 
well healed and the examiner observed no apparent damage to 
the underlying soft tissue.  The examiner diagnosed a shell 
fragment wound of the right upper arm.  

The veteran was evaluated by a private examiner on behalf of 
VA in December 1996.  The report from that examination states 
that the veteran complained of a small area of induration of 
his right posterior arm.  Physical examination revealed a 
three-quarter inch scar at the right anterior distal arm and 
a large grape sided area of induration of the right posterior 
arm that was found to be somewhat tender.  The veteran had a 
25 degree flexion contracture of the right elbow and painless 
full range of motion at the right shoulder and full flexion 
at the right elbow.  The examiner diagnosed shrapnel wounds 
of the right arm and shoulder.  The examiner added that the 
veteran had developed right elbow flexion contracture 
measuring 25 degrees, but there was very little objectively 
abnormal findings upon examination.  

The most recent VA examinations of the veteran were conducted 
n April 1998.  According to the report from the general 
medical evaluation, the veteran complained of difficulty in 
lifting heavy objects due to headaches and right upper arm 
pain.  The examiner noted a one-inch scar of the right upper 
arm in the middle of the anterior portion of the arm.  The 
scar was flush with the skin and nontender.  The examiner 
also found normal flexion and extension of the elbows and 
normal flexion and extension of the wrists and normal ulnar 
and radial deviation, without evidence of pain.  The 
veteran's motor system was deemed normal, except for sluggish 
reflexes, in both upper and lower extremities.  The examiner 
diagnosed status post shrapnel wound injury to the right 
upper arm causing interference in the veteran's normal 
activities due to right upper arm pain.  The examiner found 
no functional impairment, but noted that the veteran felt a 
pull with movements of the right upper extremity.  The 
examiner noted that the veteran was able to perform his 
regular work without any difficulty except for pain in the 
right upper arm and headaches that were causative of some 
discomfort that he had learned to accommodate.

An examination of the muscles was also performed in April 
1998, and on that occasion the veteran complained of pain of 
the right upper arm due to pulling of the muscles and 
discomfort and aching with activity.  The veteran complained 
that he could not lift heavy objects.  Upon physical 
examination, the veteran exhibited slight weakness on active 
flexion against resistance relative to the left upper 
extremity.  The examiner specifically found no signs of pain 
with movement against active resistance.  The veteran also 
complained of fatigue upon repeated use of the right arm.  
However, the examiner found no evidence of tissue loss, 
tendon damage, bone damage, or nerve damage.  Muscle strength 
was 4/5 for the right upper extremity and the right arm scar 
was nontender, well healed, and slightly depressed.  There 
was no evidence of muscle herniation.  The examiner noted 
that the veteran was able to accomplish his regular 
activities without any restrictions, but avoided jobs 
involving heavy lifting due to his right upper extremity 
weakness.

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4, was amended.  Effective 
July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. 
§ 4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.  

After review of the regulatory changes that affect the 
evaluation of residuals of shell fragment wounds of the right 
arm, the Board concludes that the regulatory changes 
pertinent to this claim are nonsubstantive in nature.  Given 
the nonsubstantive nature of the regulatory changes, the 
Board finds that the veteran will not be prejudiced by 
consideration of the claims decided herein, and remand of 
them is therefore unnecessary.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

For VA rating purposes, 38 C.F.R. § 4.56(c) provides that the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
regulation further provides that disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  Under 38 C.F.R. § 4.56(d)(2), a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring are to be considered at least 
moderately severe in degree.  Such a rating contemplates 
evidence in the service records or other evidence of 
hospitalization for a prolonged period for treatment of the 
wound and consistent complaint of cardinal signs and symptoms 
of muscle disability and, if present, evidence of inability 
to keep up with work requirements.  Objective findings 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.

In its discussion of principles of combined ratings for 
muscle injuries, 38 C.F.R. § 4.55 explains that for rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions, and there are 6 
muscle groups for the shoulder and arm (Diagnostic Codes 5301 
though 5306).  Under the Rating Schedule, Diagnostic Code 
5305 identifies Muscle Group V as consisting of flexor 
muscles of the elbow, biceps, brachialis, and 
brachioradialis. 

Muscle Group V functions in supination of the elbow and the 
long head of the biceps is a stabilizer of the shoulder 
joint; Muscle Group V also functions in flexion of the elbow.  
38 C.F.R. § 4.73, Diagnostic Code 5305.  Service medical 
records establish that the veteran is right handed.  Under 
38 C.F.R. § 4.73, Diagnostic Code 5305, a 10 percent rating 
is warranted for moderate injury to Muscle Group V, a 30 
percent rating is warranted for moderately severe injury of 
the dominant upper extremity and a 40 percent rating is 
warranted for severe injury of the dominant upper extremity.  

Further, a separate compensable evaluation for the right arm 
scar is not warranted because the scar residual of the 
service-connected shell fragment wound of the right arm is 
not shown to be symptomatic, and no functional impairment is 
shown with regard to the scar.  See Esteban v. Brown, 6 
Vet.App. at 261-62; 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).

The Board is of the opinion that the veteran's service-
connected right arm shell fragment wound residuals are 
correctly rated as moderate in degree and warrant no more 
than the current 10 percent disability rating.  The Board 
finds that the medical evidence does not show that symptoms 
more nearly approximate the next highest ratings of 30 or 40 
percent wherein moderately severe or severe impairment of 
muscle function is contemplated.  As outlined above, the 
medical evidence shows that the veteran's residuals of 
service-connected shell fragment wounds of the right arm are 
manifested primarily by a well-healed, non-tender scar, with 
no retained metallic foreign bodies in the soft tissues.  The 
chief complaints offered by the veteran were that he incurred 
right arm pain and occasional weakness.  However, no 
functional impairment was found and there was no objective 
evidence of pain. 

Further, no intermuscular scarring characteristic of the 
moderately severe impairment was found.  Although the veteran 
complained of fatiguing after use of his right arm, physical 
examination showed 4/5 strength for that extremity, and no 
incoordination or uncertainty of movement was apparent.  
Further, examiners were of the opinion that the right arm 
impairment did not interfere in the veteran's daily 
activities, though he may have to avoid jobs requiring heavy 
lifting.

In assessing the above service-connected disabilities, the 
Board has considered the extent to which the veteran's 
service-connected disabilities cause functional impairment, 
including functional impairment due to pain.  38 C.F.R. 
§§ 4.10, 4.40 (1998).  The Board is of the opinion that the 
rating factors addressed in DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), have been addressed by VA examinations and 
considered in assessment of the propriety of the current 
rating.  

Additionally, in its July 1998 statement of the case and 
August 1997 supplement statement of the case, the RO provided 
the veteran with the regulations pertinent to entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  The Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  


ORDER

A 50 percent evaluation for the period December 19, 1989 to 
June 11, 1997, is granted, subject to applicable law 
governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder is denied. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right arm is 
denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

